Higgins, J.
The appeal brings the case here for limited review while it is still in the pleading stage. The plaintiff alleged that Branch, as agent of S. & D. Coffee, Inc., negligently drove the corporation’s Chevrolet truck through a stop sign, and collided with the stationwagon, which she was operating through the intersection in her proper lane of traffic. In the collision, she suffered serious personal injuries.
By answer, the original defendants admitted Branch failed to stop the truck at the intersection. They allege, however, that Concord Motors, Inc., in overhauling the truck, had used improper parts and performed faulty workmanship in the repair procedure. These, they say, caused the brake failure. The original defendants inter-pleaded Concord Motors as an additional defendant, specifically stating that on March 12, 1964 they delivered their 1961 Chevrolet *675truck to Concord Motors to be “overhauled and serviced” and that on two or- three occasions thereafter Concord Motors made some additional adjustments — once to the brake system. They allege that in overhauling the truck, Concord Motors used improper parts and carelessly installed them; that on two or three subsequent occasions they had opportunity to discover the defects in the brakes, but failed to make the discovery; that these negligent acts on the part of Concord Motors and their failure to observe the express and implied warranty to make proper repairs, triggered the brake failure on March 2, 1965. The sufficiency of these allegations to fix liability on Concord Motors is challenged by the demurrer.
To begin with, a truck at least 3 years old was overhauled on March 12, 1964. Two or three times after that date (nothing more definite as to time is given) the truck was back in Concord Motors’ shop for service and adjustment. On March 2, 1965, while in use on the highway, the brakes failed. Almost a year intervened between the time the truck was overhauled and the accident in which the plaintiff sustained her injuries. Time and the normal business use of the truck, which we have the right to assume in the absence of allegation to the contrary, combine to negate any legitimate inference that defective parts or faulty workmanship on the part of Concord Motors caused the brake failure. We conclude the cross-complaint on the facts alleged fails to state a cause of action against Concord Motors.
When a cross-complaint fails to allege facts sufficient to constitute a cause of action, demurrer thereto should be sustained. Edwards v. Hamill, 262 N.C. 528, 138 S.E. 2d 151; Stephens v. Southern Oil Co. of North Carolina, Inc., 259 N.C. 456, 131 S.E. 2d 39; Webster v. Webster, 247 N.C. 588, 101 S.E. 2d 325. Other questions need not be discussed. The judgment sustaining the demurrer and dismissing the action as to Concord Motors, Inc. is
Affirmed.